UNITED STATES DISTRICT COURT
EASTERN DISCTRICT OF NEW YORK

WILBERT WILSON, ROLAND WOODS,
TA’KYASHILAH SABREE, and E.J.,                                Case No.: 18-CV-1172 (MKB)

                                        Plaintiffs,
                                                              AFFIRMATION
                 -against-                                    IN SUPPORT

NEIGHBORHOOD RESTORE DEVELOPMENT, and
NORTHEAST BROOKLYN,

                                        Defendants.




       MAX RAYETSKY, an attorney duly admitted to practice law before this Court, and the

Courts of the State of New York, hereby affirms the following under penalties of perjury:


       1.      I am an associate with the law firm of Goldstein Hall PLLC, attorneys for

Defendants, Neighborhood Restore Housing Development Fund Corporation (“Neighborhood

Restore”), incorrectly sued herein as Neighborhood Restore Development, and Northeast

Brooklyn Housing Development Corporation (“NBHDC”), incorrectly sued herein as Northeast

Brooklyn, (collectively, “Defendants”), in the instant action. As such, I am fully familiar with the

facts and circumstances set forth below based upon my review of the files maintained by my law

firm’s office, and conversations with my client in connection with this matter.

       2.      I submit this affirmation in support of Defendants’ motion for an Order pursuant to

Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”)

dismissing the claims asserted by Plaintiffs, Wilbert Wilson (“Mr. Wilson”), Roland Woods (“Mr.

Woods”), Ta’kyashilah Sabree (“Ms. Sabree”), and E.J. (“E.J.”), (collectively, “Plaintiffs”), and

for such other and further relief as the Court deems just, proper and equitable.
    A. BACKGROUND
       3.      The genesis of this action arises out of the City of New York’s (the “City”) In Rem

tax foreclosure proceeding foreclosing on property formerly owned by Mr. Wilson, located at 580

Lafayette Avenue, Brooklyn, New York 11205 (Block: 1788; Lot: 53), (the “Premises”), due to

multiple years of unpaid real estate taxes and water and sewer charges.

       4.      On October 26, 2011, the Court entered a judgment of foreclosure (the “In Rem

Judgment”)1, and, on August 8, 2012, the City, pursuant to the Third Party Transfer Program,

transferred the Premises to Neighborhood Restore. Thereafter, Neighborhood Restore entered into

a management and pre-development agreement with Northeast Brooklyn Housing Development

Fund Corporation (“NBHDFC”)2 for NBHDFC to manage the Premises.

       5.      On January 16, 2013, almost a year and a half after the issuance of the In Rem

Judgment, Mr. Wilson commenced an action in Kings County Supreme Court, captioned Wilbert

Wilson v. Neighborhood Restore Housing, Northeast Brooklyn Housing Development Fund

Corporation and Marlo Bracey, Index No.: 505/2013, seeking vacatur of the In Rem Judgment

based on the alleged fraud by Neighborhood Restore. On December 19, 20133, the Supreme Court

dismissed the action on the statute of limitations grounds pursuant to CPLR 3211(a)(5), holding

that after the expiration of the four-month mandatory redemption period under NYC Admin. Code

§ 11-412, the right to redeem the foreclosed property or to vacate and/or set aside the underlying

in rem judgment of foreclosure ceases to exist. Because the action was commenced well after the



1
  The In Rem Judgment was entered with the Kings County Clerk’s Office on November 2, 2011.
2
  On November 1, 2017, Neighborhood Restore transferred the Premises to Restoring Urban
Neighborhoods, LLC. A copy of the deed is annexed hereto as Exhibit “E”.
3
  The December 19, 2013 Decision and Order was entered with the Kings County Clerk’s Office
on January 17, 2014.
                                                2
four-month mandatory redemption period expired on March 2, 2012, the Supreme Court, applying

the presumption of regularity for In Rem tax foreclosure actions provided for in NYC Admin.

Code § 11-412.1(h), ruled that Mr. Wilson’s challenge of the In Rem Judgment was untimely. A

copy of the December 19, 2013 Decision and Order is annexed hereto as Exhibit “A”.

       6.     Following the dismissal, on February 21, 2014, Mr. Wilson filed an appeal with the

Second Department of the Supreme Court of the State of New York, captioned Wilbert Wilson v.

Neighborhood Restore Housing, et al., Docket No.: 2014-02802, seeking a reversal of the

December 19, 2013 Decision. On June 17, 2015, the Second Department affirmed the December

19, 2013 Decision and Order on the same grounds as the motion court. A copy of the June 17,

2015 Appellate Decision is annexed hereto as Exhibit “B”.

       7.     Thereafter, on June 4, 2015, Mr. Wilson commenced a special proceeding in Kings

County Supreme Court, captioned Wilbert Wilson v. The New York City Department of Housing

Preservation and Development, et al., Index No.: 7038/2015, seeking vacatur of the In Rem

Judgment based on the alleged fraud by Neighborhood Restore. On October 26, 20164, the Court

dismissed the special proceeding on the same grounds as set forth by the Second Department in

the June 17, 2015 Decision. A copy of the October 26, 2016 Decision and Order is annexed hereto

as Exhibit “C”.

       8.     Finally, on February 22, 2018, Plaintiffs filed an action with this Court, captioned

Wilbert Wilson, Roland Woods, Ta’Kyashilah Sabree, and E.J. v. Neighborhood Restore

Development, and Northeast Brooklyn, Index No.: 18-CV-1172, seeking money damages in the

amount of $50,000,000.00 based on the alleged breach of contract, breach of warranty of


4
 The October 26, 2016 Decision and Order was entered with the Kings County Clerk’s Office
on November 18, 2016.


                                               3
habitability, negligence, personal injury and fraud by Neighborhood Restore. On May 18, 2018,

this Court dismissed Plaintiffs’ action without prejudice as against E.J. on the grounds that,

pursuant to applicable case law, E.J. cannot be represented by the other Plaintiffs because they are

attorneys, and as against the remaining Plaintiffs on the grounds of lack of subject matter

jurisdiction, pursuant to Fed. R. Civ. P. 12(h)(3). A copy of the May 18, 2018 Decision and Order

is annexed hereto as Exhibit “D”. Additionally, the Court granted Plaintiffs leave to file an

amended complaint within thirty (30) days of the May 18, 2018 Decision and Order, in order to

plead facts supporting subject matter jurisdiction.

       9.      On November 13, 2018, after obtaining an extension of time from this Court on

October 18, 2018, Plaintiffs filed this instant amended action seeking, inter alia, vacatur of the In

Rem Judgment based on the alleged fraud by Neighborhood Restore pursuant to Fed. R. Civ. P.

60(b)(4) and money damages pursuant to 18 U.S.C.A. § 1962 and N.Y. Penal Law, Articles 40

and 460.

   B. THIS COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER
      PLAINTIFFS’ CLAIMS

       i.      The Rooker-Feldman Doctrine Bars Plaintiffs’ Claim for Vacatur of the In Rem
               Judgment

       10.     As more fully stated in the accompanying Memorandum of Law (“MOL”),

Plaintiffs’ cause of action seeking to vacate the In Rem Judgment must be dismissed by this Court

pursuant to the Rooker-Feldman doctrine (see MOL, Point I.A).

       11.     According to the doctrine, federal district courts are divested of subject matter

jurisdiction over actions seeking appellate review of state court judgments (see MOL, “Argument”,

Point I.A). In order for the Rooker-Feldman doctrine to apply, the following elements must be

satisfied: (1) the federal-court plaintiff lost in state court; (2) the plaintiff complains of injuries



                                                  4
caused by a state-court judgment; (3) the plaintiff invites the district court’s review and rejection

of that judgment; and (4) the state-court judgment was rendered before the district court

proceedings commenced. Additionally, the Rooker-Feldman doctrine also bars a federal district

court’s jurisdiction over claims that are inextricably intertwined with state court determinations.

        12.     Here, the Rooker-Feldman doctrine applies because Defendants satisfy the four-

part test. First, on October 26, 2011, Plaintiffs lost in a state In Rem tax foreclosure action, In Rem

Foreclosure Action No.: 51, Borough of Brooklyn, Index No.: 8700/07, which resulted in the In

Rem Judgment (Id, ¶ 3). Second, Plaintiffs allege that their injuries were brought about by the In

Rem Judgment. Specifically, to the extent an allegation can be drawn from Plaintiffs’ convoluted

Complaint, it alleges that the loss of the Premises due to its transfer to Neighborhood Restore under

the Third Party Transfer Program resulted in Plaintiffs’ damages and are the crux of Plaintiffs’

instant action. Plaintiffs are seeking to vacate the In Rem Judgment and for the title to the Premises

to revert back to Mr. Wilson (see Complaint, pg. 5). Third, Plaintiffs are petitioning this Court to

review the validity of and to vacate the In Rem Judgment. Lastly, the In Rem Judgment that

Plaintiffs are trying to have this Court review was granted on October 26, 2017, and entered on

November 2, 2011 – close to 7 years before Plaintiffs commenced this instant action.

        13.     In addition to satisfying the four-part test, Plaintiffs’ claim for vacatur of the In

Rem Judgment is also “inextricably-intertwined” with the In Rem Judgment itself, as Plaintiffs are

seeking to get the In Rem Judgment vacated on the grounds of it being “erroneously entered or …

void” due to the alleged fraud (see Complaint, pg. 5).

        14.     As a result and in light of above, given that this Court does not have subject matter

jurisdiction over Plaintiffs’ cause of action seeking to vacate the In Rem Judgment, it must dismiss

Plaintiffs’ claim in its entirety with prejudice.



                                                    5
        ii.     Federal Question Jurisdiction Does Not Exist Over Plaintiffs’ Claim for Damages
                Under New York Penal Law

        15.     Plaintiffs’ cause of action seeking damages under N.Y. Penal Law, Articles 40 and

460, must be dismissed by this Court because it does not arise under, or involve, federal question

(see MOL, Point I.B).

        16.     Federal courts have original subject matter jurisdiction in cases arising under

federal law . Most directly, a case arises under federal law when federal law creates the cause of

action asserted . However, even when “a claim finds its origins” in state law, there is “a special

and small category of cases in which arising under jurisdiction still lies.”

        17.     Federal jurisdiction over a state law claim will lie if a federal issue is: (1)

necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by Congress .

        18.     Here, none of the four requirements are met. First, Plaintiffs’ claim for damages

under N.Y. Penal Law, Articles 40 and 460, do not raise a federal issue because N.Y. Penal Law

is a state law created for penalizing state-level, and not federal-level, crimes. Second, because no

federal issues are raised by N.Y. Penal Law, no federal issue is actually disputed by N.Y. Penal

Law, Articles 40 and 460. Third, given N.Y. Penal Law does not either raise or dispute any federal

issues, N.Y. Penal Law, Articles 40 and 460, most certainly does involve any substantial federal

issue. Lastly, given that N.Y. Penal Law does not involve a federal issue, the fourth prong of the

test is inapplicable.

        19.     As a result and in light of above, given that this Court does not have subject matter

jurisdiction over Plaintiffs’ claim for damages under N.Y. Penal Law, Articles 40 and 460, it must

dismiss Plaintiffs’ claim in its entirety with prejudice.

        iii.    Diversity Jurisdiction Does Not Exist Over Plaintiffs’ Claims


                                                   6
         20.   This Court does not have diversity jurisdiction over Plaintiffs’ claims because there

is no complete diversity between the parties to this action (see MOL, “Argument”, Point I.C).

         21.   Diversity jurisdiction exists where the parties are citizens of different states and the

amount in controversy exceeds $75,000 (Id).

         22.   Here, even though the amount in controversy exceeds $75,000.00, there is no

complete diversity between the parties in this action. First, upon information and belief, by

Plaintiffs’ own admission, all of the Plaintiffs are domiciled in the State of New York (see

Complaint, pgs. 1-3). Similarly, upon Plaintiff’s own acknowledgement, all of the Defendants are

domiciled in the State of New York. Since both Plaintiffs and Defendants are domiciled in the

same state, there is no complete diversity between the parties to this action.

         23.   As a result, given that there is no complete diversity between the parties to this

action, this Court does not have diversity jurisdiction over Plaintiffs’ claims.

       C. PLAINTIFFS FAIL TO STATE A CAUSE OF ACTION

         24.   Plaintiffs’ cause of action seeking damages under 18 U.S.C.A. § 1962 (“RICO”)

must be dismissed by this Court because Plaintiffs fail to state a cause of action (see MOL, Point

II).

         25.   As a preliminary matter, Plaintiffs do not have statutory standing to pursue its RICO

claims. It is well settled that standing under RICO is a more rigorous matter than standing under

Article III, in that it “incorporates an enhanced ripeness requirement: a cause of action does not

accrue under RICO until the amount of damages becomes clear and definite.

         26.   Here, in its purported prayer for relief (see Complaint, pg. 35), Plaintiffs’ complaint

states that the monetary losses for the alleged “violation of Article 18 USCA …1962 and [N.Y.]

Penal Law[,] Article 460 … [are] in excess of $7,000,000.00” (emphasis added). Based on these



                                                  7
allegations, it is impossible to ascertain what the alleged damages for the alleged violation of RICO

Act alone are. Plus, without a range or a cap, it is also impossible to ascertain the amount of

intended damages based on the language used in the Complaint – i.e. “in excess of $7,000,000.00”.

As a result, given that the exact amount of claimed damages for the alleged RICO violations is

unknown, Plaintiffs do not have standing to bring this claim.

       27.     Secondly, the statute of limitation for interposing a RICO claim has run. As

discussed in the MOL, RICO claims are governed by a four-year statute of limitations, which

begins to run when the plaintiff discovers or should have reasonably discovered the alleged injury”

(Id). Here, the injury, theoretically, giving rise to a RICO claim arose as early as October 26, 2011

– the date the In Rem Judgment was granted. However, Plaintiffs interposed their RICO claims

for the time in their amended Complaint filed with this Court on November 13, 2018 – close to 3

years after the statute of limitation expired. As a result, Plaintiff’s causes of action seeking

damages under RICO must be dismissed.

       28.     Additionally, apart from Plaintiffs’ utter failure to satisfy the minimum pleading

requirements listed (see MOL, Point II), Plaintiffs have also failed to satisfy Fed. R. Civ. P. 8,

which demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation, and

Rule 9(b) of Fed. R. Civ. P., which requires RICO claims based on fraud to be plead with

particularity (see MOL, Point II). Specifically, throughout its Complaint, in general, and with

throughout its RICO claims, in particular, Plaintiffs have consistently failed to specify the content,

date and place of any alleged misrepresentation and the identity of the persons making and

receiving them, instead merely making incoherent, general conclusory allegations which fail to

add up to anything more than a compilation of fragmented sentences, much less a cause of action

(see Complaint, pgs. 1 - 54).



                                                  8
       29.     Lastly, Plaintiffs have completely failed to satisfy the elements of a civil RICO

claim. To plead a valid civil action under RICO, a plaintiff must allege a violation of 18 U.S.C.A.

§ 1962; an injury to the plaintiff’s business or property; and causation of the injury by the

defendant's violation (see MOL, Point II).

       30.     Accordingly, a plaintiff must adequately allege that the defendant’s conduct falls

within the elements mandated by the Courts – i.e. that the defendant through the commission of

two or more acts constituting a pattern of racketeering activity directly or indirectly invests in, or

maintains an interest in, or participates in an enterprise, the activities of which affect interstate

commerce.

       31.     Further, a Plaintiff must show a RICO injury and causation. Also, a RICO plaintiff

must sufficiently plead that he/she was injured in his business or property by reason of a violation

of 18 U.S.C.A. § 1962. A plaintiff's failure to adequately allege any single factor as to each

individually-named defendant requires dismissal of the cause of action.

       32.     Here, Plaintiffs’ Complaint mainly fails to establish the “enterprise” and

“racketeering activity” elements of a RICO action. First, according to, 18 U.S.C. § 1961(4), a

racketeering “enterprise” is defined as “any individual, partnership, corporation, association, or

other legal entity, and any union or group of individuals associated in fact although not a legal

entity.” With the exception of using blanket statements like “criminal civil rights violations”, “void

case” (see Complaint, pg. 6), “void judgment” (see Complaint, pg. 11), or “fraudulent fake void”

(see Complaint, pg. 12), the Complaint does not contain a single allegation or a scintilla of

evidence that would show that Neighborhood Restore and NBHDC are an “enterprise” within the

meaning of 18 U.S.C. § 1961(4). On the contrary, Neighborhood Restore and NBHDC are two

separately formed, unrelated organizations, that used share only a contractual relationship with



                                                  9
